Index UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to . Commission File Number 333-163290 PEOPLESTRING CORPORATION (Exact name of registrant as specified in its charter) Delaware 90-0436540 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Broad Street, Suite 109, Red Bank, New Jersey 07701 (Address of principal executive offices) (Zip Code) (732) 741-2840 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Number of shares of Common Stock outstanding at August 15, 2011: Common Stock, par value $0.00001 per share (Class) (Number of Shares) Index PEOPLESTRING CORPORATION FORM 10-Q JUNE 30, 2011 INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) at June 30, 2011 and December 31, 2010 2 Consolidated Statement of Operations (unaudited) for the Three and Six Months Ended June 30, 2011 and 2010 3 Consolidated Statements of Stockholders’ Equity (Deficiency) (unaudited) for the Period Ended June 30, 2011 4 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2011 and 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Index of Exhibits E-1 Index SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this Quarterly Report on Form 10-Q and other filings of the Registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Forward-looking statements in this Quarterly Report on Form 10-Q, including without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results.Among these risks, trends and uncertainties are the availability of working capital to fund our operations, the competitive market in which we operate, the efficient and uninterrupted operation of our computer and communications systems, our ability to generate a profit and execute our business plan, the retention of key personnel, our ability to protect and defend our intellectual property, the effects of governmental regulation and other risks identified in the Registrant’s filings with the Securities and Exchange Commissionfrom time to time. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the Registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The Registrant is under no duty to update any of the forward-looking statements contained herein after the date of this Quarterly Report on Form 10-Q. Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the years ended December 31, 2010 and 2009 of PeopleString Corporation (“PeopleString” or the “Company”). The results of operations for the three and six months ended June 30, 2011 and 2010 are not necessarily indicative of the results of the entire fiscal year or for any other period. 1 Index PEOPLESTRING CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - net of allowance of $5,135 and $5,350 Prepaid expenses and other current assets Total current assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Stockholders' equity: Common stock, $0.00001 par value - authorized 250,000,000 shares; issued and outstanding 37,018,500 and 33,900,000 shares, respectively Additional paid in capital Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. 2 Index PEOPLESTRING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues $ Operating expenses: Cost of revenues Research, development, sales, general and administrative Total operating expenses (Loss) income from operations ) ) Other income: Interest income (Loss) earnings before provision for income taxes ) ) Provision for income taxes - Net (loss) earnings $ ) $ $ ) $ Net (loss) earnings per common share: Basic and diluted $ ) $ $ ) $ Weighted average common shares outstanding: Basic and diluted See notes to unaudited consolidated financial statements. 3 Index PEOPLESTRING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional No. of Paid-In Total Shares Amount Capital Deficit Balance, January 1, 2010 $ ) Net earnings - - - Balance, December 31, 2010 ) Stock-based compensation expense - - - Issuance of common stock for services (valued at $0.13 per share) 7 - Sale of common stock (at $0.50 per share) and warrants 24 Allocation to warrants from sale of common stock (at $0.50 per share) and warrants Net loss ) - - - ) Balance, June 30, 2011 $ ) See notes to unaudited consolidated financial statements. 4 Index PEOPLESTRING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net (loss) earnings $ ) $ Adjustments to reconcile net (loss) earnings to net cash (used in) provided by operating activities: Non-cash stock-based compensation - Changes in operating assets and liabilities: Decrease (increase) in accounts receivable, net ) (Increase) decrease in prepaid expenses and other current assets ) Increase in accounts payable (Decrease) increase in accrued expenses ) Net cash (used in) provided by operating activities ) Cash flows from financing activities: Proceeds from issuance of common stock and warrants - Net cash from financing activities - Net change in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplementary information: Cash paid during the period for: Interest $
